ACCEPTED
                                                                                         01-15-00371-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  12/18/2015 10:48:47 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                NO. 01-15-00371-CV

                                                                     FILED IN
                         IN THE FIRST COURT OF APPEALS        1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                             FOR THE STATE OF TEXAS          12/18/2015 10:48:47 AM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk

                               DANIEL SHOEMAKER
                                             Appellant
                                       V.

                                CAMILLE LATOUR
                                             Appellee


      On Appeal From County Court at Law Number Four of Travis County Texas


         APPELLANT’S UNOPPOSED MOTION TO FILE AMENDED BRIEF


CHRISTOPHER BEAN & ASSOCIATES
Attorney for Appellant

Brian Buster
SBN: 24082757
Christopher Bean
SBN: 24012263
1301 S IH-3 5 N, Suite 105
Austin, Texas 78741
TEL: (512)-916-9956
FAX: (512)-669-5282

TRAVIS COUNTY ATTORNEY
Attorney for Appellee

Hilary L. Riley
SBN: 24013404
P.O. Box 1748
Austin, Texas 78767
TEL: (512)-854-4163
FAX: (512)-854-9570
TO THE HONORABLE FIRST COURT OF APPEALS:

1.      Pursuant to TEX. R. APP. P. §38.7, the Appellant, Daniel Shoemaker, files this Unopposed

Motion to File Amended Brief.

2.      Appellant’s opening brief was filed with this Court on October 5, 2015.

3.      Counsel for Appellant requests that this Court allow Appellant to file an amended brief in

this cause.

4.      The attached amended brief is substantively exactly the same as the brief filed with this

Court on October 5, 2015, but Counsel for Appellant noticed that the page numbers in the brief

did not correspond to the table of contents due to a formatting error and that the appendix

required by TEX. R. APP. P. §38.1 was missing. Appellant respectfully asks to file this amended

brief to comply with TEX. R. APP. P. §38.1 and to make the brief more coherent with regard to

matching page numbers. Again, nothing substantive in Appellant’s arguments and authorities has

changed.

5.      The undersigned has conferred with opposing counsel, and she has indicated that she

does not oppose this motion.

6.      All facts recited in this motion are within the personal knowledge of Counsel for

Appellant, therefore no verification is necessary under TEX. R. APP. P. §10.2

                                    PRAYER FOR RELIEF

        For the reasons set forth above, Appellant requests that this Court grant this Unopposed

Motion to File Amended Brief and accept the Amended Brief and Appendix A provided with

this Motion. Appellant further requests that this Court grant all other relief to which he may be

justly entitled.

                            [SIGNATURE ON FOLLOWING PAGE]
                                                     Respectfully submitted,


                                                     /s/ Brian Buster
                                                     Brian Buster
                                                     State Bar No. 24082757
                                                     1301 S IH-35 N, Suite 105
                                                     Austin, TX 78741
                                                     TEL: (512)-916-9956
                                                     FAX: (512)-669-5282
                                                     brian@christopherbeanlaw.com


                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this motion and that
Appellee is not opposed to this motion.

                                                     /s/ Brian Buster
                                                     Brian Buster

                                CERTIFICATE OF SERVICE

       I certify that on this 18     day of         December      , 2015, a true and correct
copy of this motion was sent to opposing counsel in accordance with the Rules of Appellate
Procedure.

                                                     /s/ Brian Buster
                                                     Brian Buster